                     IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAPAT NABAYA,                            :
                                          :
        Petitioner                        :       CIVIL NO. 3:18-CV-0829
                                          :
  v.                                      :       (Judge Caputo)
                                          :
D. WHITE, WARDEN                          :
                                          :
        Respondent                        :

                                     ORDER

   AND NOW, this 29th day of MARCH 2019, it is ORDERED that:

   1.       Petitioner’s motion (ECF No. 3) for appointment of counsel is
            DENIED.

   2.       Petitioner may file a reply to Respondent’s Response to the
            Petition for Writ of Habeas Corpus (ECF No. 8) by Monday,
            April 15, 2019.


                                              /s/ A. Richard Caputo
                                              A. RICHARD CAPUTO
                                              United States District Judge
